PER CURIAM.
Pamela Posner appeals her conviction of obtaining property in return for a worthless check, contrary to section 832.05(4), Florida Statutes (1989).
Appellant maintains that the trial court erred in denying her motion for judgment of acquittal because, relying on Harris v. State, 123 So.2d 752 (Fla. 3d DCA1960), quashed in part, 136 So.2d 633 (Fla.1962); Helms v. State, 128 So.2d 756 (Fla. 1st DCA1961); and Strickland v. State, 559 So.2d 1288 (Fla. 2d DCA1990), the state’s evidence did not establish the requisite causal connection between the $4,591.00 check and the goods earlier received necessary to prove a violation of section 832.-05(4), obtaining property in exchange for a worthless check. We agree and reverse.
We make no determination as to whether appellant may be guilty of the misdemean- or of violating section 832.05(2), Florida Statutes (1989), because of the factual question of whether the transaction in issue involved a “post-dated check” which constitutes a defense to that misdemeanor.
REVERSED.
HERSEY, GUNTHER and STONE, JJ., concur.